DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.

In regards to the applicant’s arguments that Kassamakov fails to disclose a full-field optical metrology system, the Examiner respectfully disagrees. As stated in MPEP 2111.02, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”. The claims as written do not contain any limitations that specifically limit the structure or method to a “full-field” measurement. Therefore, one of ordinary skill can reasonably interpret the scanning interferometry system and method of Kassamakov as anticipating the claimed invention. 



	In regards to the applicant’s arguments that Kassamakov fails to disclose reconstructing the image based on “phase shifting interferometry”, the Examiner respectfully disagrees. Attention is brought to column 6, lines 18-28 of Kassamakov, which explicitly discloses forming an image by “phase shifting interferometric imaging”. 

	In regards to the applicant’s arguments that De Groot fails to remedy the deficiencies of Kassamakov, attention is brought to the discussion above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-16, 19-20 and 22 are rejected under 35 U.S.C. 102(a2) as being anticipated by US Patent 10,345,093 to Kassamakov et al. (provided by applicant).

In regards to claims 1-3, 5-6, 9-16, 19-20 and 22, Kassamakov discloses and shows in Figures 1-3, a super-resolution full-field optical metrology system for delivering information on the surface topography of a sample or object on the far-field nanometer scale (co. 1, ll. 7-12), comprising; 
a coherent or partially coherent light source (102) (col. 1, ll. 16-22; col. 5, ll. 39-65);
an interferometer (Figures 1-3) comprising an object arm incorporating a transparent microsphere (108) and placed in immediate proximity to the surface of the object (100),a reference arm incorporating a mirror (123) (col. 1, ll. 16-22; col. 7, ll. 4-22);
imaging sensor (110) (applicant’s receiving means) for capturing interference figures (col. 1, ll. 23-27; col. 6, ll. 18-28); and 
a processor unit (112) (applicant’s means) for processing said interference figures so as to produce said surface topography information (col. 4, ll. 26-30; col. 6, ll. 18-28); 

[claim 2] characterized in that the light source is temporally coherent or quasi-coherent with a wavelength in the visible spectrum (col. 1, ll. 8-22);  
[claim 3] characterized in that the light source is temporally coherent or quasi-coherent with a wavelength in the infrared spectrum (col. 1, ll. 8-22);  
[claims 5 and 20] characterized in that the interferometer is arranged in order to achieve measurements in a reflective configuration (col. 7, ll. 4-22) (Figures 1-3);  
[claim 6] characterized in that the interferometer is of a type selected from the group of Michelson, Twyman- Green, Mirau and Mach-Zehnder interferometers (col. 7, ll. 4-22) (Figures 1-3);
[claim 9] characterized in that the reference arm also comprises a microsphere similar to the microsphere of the object arm (see Linnik Interferometer), said microsphere of the reference arm being placed in order to compensate for the dispersion, and placed in immediate proximity to the surface of the mirror (col. 7, ll. 4-22) (Figures 1-3);   
[claim 10] characterized in that it comprises, in the object arm and in the reference arm, a plurality of microspheres (108) arranged in the form of a translatable matrix of microspheres (col. 5, ll. 53-65; col. 7, ll. 4-16);
[claim 11] characterized in that the microsphere or microspheres are spherical, elliptical, hemispherical or convex in shape (col. 5, ll. 53-65; col. 7, ll. 4-16);  

[claim 13] characterized in that the microsphere or microspheres are held away from contact with the surface of the object or with the surface of the reference mirror (col. 2, ll. 29-45);  
[claim 14] characterized in that the microsphere or microspheres are placed in a transparent layer (116) placed on the surface of the object (100) and having a refractive index less than that of said microsphere or microspheres (col. 5, ll. 39 to col. 6, ll. 17);
[claim 15] characterized in that the microsphere or microspheres are held above the surface of the object by a micromanipulator arm equipped with means for keeping said microsphere or microspheres (col. 2, ll. 29-45);    
[claim 16] characterized in that the microspheres are held above the object by an optical tweezer (col. 2, ll. 29-45);    
[claim 22] characterized in that it achieves interferometric measurements in matrix configuration (col. 5, ll. 53-65; col. 7, ll. 4-16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7-8, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kassamakov.

In regards to claims 4, 7-8, 17 and 21, Kassamakov differs from the limitations in that the light source is in the ultraviolet spectrum; [claim 7 and 21] characterized in that the interferometer is arranged in order to achieve measurements in transmissive configuration; [claim 8] characterized in that the interferometer is of the Mach-Zehnder type; [claim 17] characterized in that the microspheres are held above the object by a piezoelectric system.  
However, UV light sources, Mach-Zehnder interferometers and PZT scanners are all well-known to those of ordinary skill in the art. 


In regards to claim 18, Kassamakov discloses the system, characterized in that the microsphere or microspheres are placed in a micro-grid placed above the surface of the object (col. 5, ll. 53-65; col. 7, ll. 4-16).
Kassamakov differs from the limitations in that it is silent to the system, comprising holes of diameter substantially less than that of said microsphere or microspheres. 
	Further, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kassamakov to include a grid of microspheres with a desired design configuration as discussed above for the advantage of obtaining highly accurate surface characteristic images, with a reasonable expectation of success. 
  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kassamakov, in view of US Publication 2009/0182528 to De Groot et al. (provided by applicant).


23-24, Kassamakov differs from the limitations in that it does not explicitly disclose the method characterized in that the processing of the interference figures comprises: based on a phase measurement in images of interference figures, producing a raw signal of the phase measured modulo 2π; cutting off said raw phase signal in an area of interest of the object so as to limit the boundary effects; two-dimensional unwrapping of the phase image thus obtained, surface-fitting said thus-unwrapped phase image so as to remove the effects of aberrations; converting said thus-unwrapped, then surface-fitted, phase image into a height distribution; and6 processing said height distribution in order to plot surface profiles of said object; [claim 24] characterized in that the processing of the interference figures comprises an optimization algorithm used in order to seek to bring the measurements closer to the results of a simulation describing the ball-object interaction.
However, De Groot teaches and shows in Figures 1-2, a scanning white light interferometry system that is utilized to determine 3D film characteristics and surface height images (par. 3, 6), wherein a system processor performs an analysis method (Figure 2) (par. 99), wherein the method includes: collecting experimental data (200) (applicant’s raw signal), Fourier transforming the obtained data (210) (applicant’s unwrapping), selecting a pixel of interest (260) (par. 108-111), compensating experimental Fourier data for linear phase term (290) (applicant’s surface fitting) (par. 128-129), and obtaining a 3D height distribution image (par. 110, 136). Further, the collected data is compared to a library of parameter signals so as to optimize the obtained height image.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kassamakov to include the image processing . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886